DAUKSCH, Justice.
This is an appeal from a manslaughter conviction. On appeal is the judge’s refusal to sequester the jury overnight after it had begun its deliberations. The court denied the timely sequestration request of appellant.
The issue here is virtually the same as in Taylor v. State, 481 So.2d 970 (Fla. 5th DCA 1986), so on that authority we affirm1 the conviction and certify the same question of great public importance which we certified in Taylor, viz:
After submission of the cause to the jury for deliberations in the trial of a non-capital case, is it reversible error per se for a trial court to authorize the jury to separate overnight, or for some other definite time fixed by the court, and then reassemble and continue its consideration of a verdict?
The judgment is affirmed and the question is certified.
ORFINGER and SHARP, JJ., concur.

. This author dissented in Taylor and would maintain that position but for the precedent set in Taylor, to which he feels bound.